129 F.3d 122
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES OF AMERICA, Appellee,v.Roger J. RAETHER, Appellant.
No. 97-1476SD.
United States Court of Appeals, Eighth Circuit.
Submitted:  Oct. 23, 1997.Filed:  Oct. 30, 1997.

Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.

PER CURIAM

1
Roger J. Raether appeals his conviction and sentence for conspiring to make false statements to the General Service Administration and to convert tribal property.  Raether contends the district court improperly denied Raether's motion to dismiss because the conspiracy was a legal impossibility.  Raether also raises several contentions related to the admissibility of evidence offered by the government, the instructions given to the jury, and the sufficiency of the evidence to support the jury's verdict.  Raether also raises an argument about his sentence.  A review of the record shows that Raether's claims are without merit, and a discussion of the issues will serve no useful purpose.  We affirm Raether's conviction and sentence.  See 8th Cir.  R. 47B.